September 8, 2015

                           Cause No. 03-14-00512-CR

                           CRAE ROBERT PEASE
                                   Appellant

                                        v.



                           THE STATE OF TEXAS
                                    Appellee

                APPELLANT'S MOTION SUPPLEMENT THE RECORD

TO THE HONORABLE COURT OF APPEALS:


Crae Robert Pease, Appellant, makes this Motion to Supplement the Record in

Support of Appellant's Brief, pursuant to Rule 10.1 and 10.2, Tex.R.App.Proc,

and as grounds therefore would show the Court:

                                        I.


      This cause was heard in the Travis County Court at Law No. 6 in August 11,

2014 under trial court Cause No. C-l-CR-13-220, styled The State of Texas v. Crae

Robert Pease.


                                       II.


      While researching jurisprudence in preparing his appeal, Appellant found

that when a special judge is appointed to hear the case, as Judge Bob Perkins was,

the clerk must notice in her minutes, the procedure wherein Judge Perkins was

appointed.
                                       m                      /receivedN
                                                                    SEP 0 8 2015
                                                                  THIRD COURT OFAPPEALS.
                                                              \      JEFFREY P. KYLE /
       In sending the record to the 3rd Court of Appeals, the clerk did not include
the clerk's minutes, and Appellant asserts they are germane to his appeal.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

will grant this Motion and supplement the record with the Clerk's minutes, in their

entirety, from the trial.

                                             Respectfully submitted,


                                             Crae Robert Pease
                                             6715 Skynook Drive
                                             Austin, Texas 78745


                        CERTIFICATE OF CONFERENCE


      On September 8, 2015, an attempt was made to confer with William Swaim,

attorney for Appellee, in order to confer as to the extension but was unable to reach

Mr. Swaim.



                                                    Crae Robert Pease

                            CERTIFICATE OF SERVICE


      On September 8, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

      William Swaim
      Travis County Attorney's Office
      P.O. Box 1748
      Austin, Texas 78767